DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the RCE and Amendment filed on 03/01/22. Accordingly, claims 1-22 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Cheng et al (2020/0344030)  previously cited, in view of Zhang et al (2019/0380147) and Lee et al (2015/0156045) (both newly-cited), (Zhang et al claiming priority on 62/681,465).
-Regarding claim 1, Cheng et al teaches a method (see figure 11), performed by a user equipment (UE) in a communication network (“new radio (NR)”, [0002]), comprising: 
procedure (1106) of receiving, via a receiver (comprising “receiver processor”, [0058]), a high-layer signaling (referred by “RRC signaling”, [0071], or “dedicated RRC configuration  message”, [0085]) of a set of downlink (DL) or uplink (UL) bandwidth part (BWP) configurations (comprising information on “configured BWPs”, [0084]), (see “The configured BWPs may include a set of DL/UL BWPs and a default UL (or fallback UL) and a default DL BWP for FDD operation”, [0084]) from a base station (gNB) by the user equipment (UE), (see “once the gNB determines the set of BWPs, the gNB may configure the UE with the set of over an initial DL BWP (“default BWP”, [0084]), (see “a default (UL/DL) BWP may refer to a fallback (UL/DL) BWP or an initial (UL/DL) BWP”, [0084]) in a single carrier bandwidth (referred by “whole system bandwidth”, [0070], or “bandwidth of the carrier 800”, [0073]), 
wherein (see figure 8), a single DL or UL BWP (802, 804) contains multiple radio resource clusters (clusters (802, 804)), (see [0074-0076]), 
wherein each radio resource cluster contains a set of contiguous resource blocks (RBs) in frequency domain (“NR resource blocks”, [0047]), (see [0046-0047]), (e.g., a resource cluster (802) has a bandwidth of 100 MHz, namely, contains a set of 18 contiguous resource blocks, where each resource block spans 180 KHz, (see [0046, 0074]), 
wherein the multiple radio resource clusters (referred by “one or more multiple UE specific BWPs”, [0071]) of the single DL or UP BWP can be used for OFDM transmission (“OFDM”, [0047]) within a frame (“radio frame”/”subframe”, [0047[) with cyclic prefix  insertion (“CP”, [0047, 0071]) and have/share the same OFDM subcarrier spacing  (“subcarrier spacing”, [0071]) when/if they are configured so via (“RRC signaling”, [0071]), (see [0047, 0071] and particularly see  in an exemplary OFDM transmission  of Cheng et al, [0046]) that  the same OFDM subcarrier spacing “spacing of subcarriers” of 15 KHz can be configured for a transmission bandwidth part “system bandwidth” comprising a plurality of radio resource clusters “subbands”);
procedure (1110) of performing a random-access channel (RACH) procedure using the initial DL BWP and an initial uplink (UL) BWP (see “the UE may always perform  RACH on the initial active DL/UL BWP”, [0093]); and 
receiving a DL or UL BWP switch signal (“DCI (112)”, 0091]) over the initial DL BWP, (see “the default DL BWP may be used for fallback operation (e.g., monitoring for paging message(s), system information, etc.)”, [0084]), to switch from the initial DL or UL BWP to an active DL or UL BWP (“activated BWP(s)”, [0091]), respectively, (if the DL or UL BWP switch signal indicates that the initial DL or UL BWP is deactivated, (see [0091])).
Cheng et al  does not clearly teach whether guard bands are reserved at two sides of each radio resource cluster in the single DL or UL BWP in frequency domain, as claimed, and that the multiple radio resource clusters of the single DL or UP BWP share the same cyclic prefix length, as claimed.
In analogous art, Zhang et al  teaches that guard bands can be reserved at two sides “edges” of a transmission bandwidth “channel BW” in frequency domain in order to prevent/mitigate interference from simultaneous transmissions in adjacent channels, (see [0044]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Cheng et al  and Zhang et al  to implement Cheng et al , as taught by Zhang et al) in order to arrive at the claim feature in such a way that guard bands are reserved at two sides of each radio resource cluster in the single DL or UL BWP in frequency domain (as taught by Zhang et al).  One skilled in the art would have been motivated to make such combination because by doing so, interference from simultaneous transmissions (if occurred) in adjacent channels could be prevented/mitigated.
In further comparison, Cheng et al  in view of Zhang et al  does not clearly teach that the multiple radio resource clusters of the single DL or UP BWP share the same cyclic prefix length. 
shares the same cyclic prefix length in tine domain for each one of the OFDM symbols (see [0057-0059]).
	Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Cheng et al, Zhang et al  and Lee et al  to implement Cheng et al  in view of Zhang et al, as taught by Lee et al, to arrive at the claim feature in such a way that the multiple radio resource clusters of the single DL or UP BWP would share the same cyclic prefix with a length longer than a maximum delay spread  inserted in front of each OFDM symbol in a frame of OFDM symbols for transmission (as taught by Lee et al).  One skilled in the art would have been motivated to make such combination because by doing so, intersymbol interference of the OFDM symbols could be reduced.
-Regarding claim 2, Cheng et al teaches that the set of DL or UL BWP configurations for a BWP comprises a bandwidth of each radio cluster in the BWP (“particular frequency range”, [0070), a subcarrier spacing (“subcarrier spacing”, [0071]), and a cyclic prefix (“type of cyclic prefix”, [0071]).
-Regarding claim 3, Cheng et al teaches that the initial DL BWP is defined by an essential DL control resource set (CORESET) configuration (being a configuration information, a control resource set) (comprising “up to one initial BWP”) contained in master essential system information (“system information”), (see “a UE may be configured with up to one initial BWP (e.g., for initial access and specified in the system information)”, [0092]).
 the initial DL BWP and the initial UL BWP are further configured by secondary essential system information (“UE’s BWP capability”, [0084]), (see “The gNB may configure a set of DL/UL BWPs based on the UE's BWP capability.  The configured BWPs may include a set of DL/UL BWPs and a default  UL (or fallback UL) and default DL BWP for FDD operation…”, [0084], and “a default (UL/DL) BWP may refer to a fallback (UL/DL) BWP or an initial (UL/DL) BWP”, [0084]).
-Regarding claim 5, Cheng et al teaches that the initial DL BWP is a multi-cluster BWP wherein one of the radio resource clusters within the initial DL BWP contains an essential DL control resource set (CORESET).  For instance, the initial DL BWP can be a multi-cluster BWP ((308, 306), figure 8), and wherein one of the radio resource clusters (806) within the initial DL BWP contains an essential DL control resource set (“control channels”, [0076]).
-Regarding claim 12, Cheng et al teaches a User Equipment (UE) in a communication network (“new radio (NR)”, [0002]), the UE comprising: 
a receiver (comprising a receiver processor “receiver processor”, [0058]) that receives a high-layer signaling (referred by “RRC signaling”, [0071], or “dedicated RRC configuration  message”, [0085]) of a set of downlink (DL) or uplink (UL) bandwidth part (BWP) configurations (comprising information on “configured BWPs”, [0084]), (see “The configured BWPs may include a set of DL/UL BWPs and a default UL (or fallback UL) and a default DL BWP for FDD operation”, [0084]) from a base station (gNB) by the user equipment (UE), (see “once the gNB determines the set of BWPs, the gNB may configure the UE with the set of BWPs via a dedicated RRC reconfiguration message (1106)”, [0085]), over an initial DL BWP (“default BWP”, [0084]), (see “a default (UL/DL) BWP may refer to a fallback (UL/DL) BWP in a single carrier bandwidth (referred by “whole system bandwidth”, [0070], or “bandwidth of the carrier 800”, [0073]), 
wherein (see figure 8), a single DL or UL BWP (802, 804) contains multiple radio resource clusters (clusters (802, 804)), (see [0074-0076]), 
wherein each radio resource cluster contains a set of contiguous resource blocks (RBs) in frequency domain (“NR resource blocks”, [0047]), (see [0046-0047]), (e.g., a resource cluster (802) has a bandwidth of 100 MHz, namely, contains a set of contiguous resource blocks, where each resource block spans 180 KHz, (see [0046, 0074]), 
wherein the multiple radio resource clusters (referred by “one or more multiple UE specific BWPs”, [0071]) of the single DL or UP BWP can be used for OFDM transmission (“OFDM”, [0047]) within a frame (“radio frame”/”subframe”, [0047[) with cyclic prefix  insertion (“CP”, [0047, 0071]) and have/share the same OFDM subcarrier spacing(“subcarrier spacing”, [0071]) when/if they are configured so via (“RRC signaling”, [0071]), (see [0047, 0071]);
a random-access channel (RACH) handling circuit (comprising a controller processor (“controller processor 480”, [0055], see [0055, 0060]) that performs a RACH procedure using the initial DL BWP and an initial uplink (UL) BWP (see “the UE may always perform  RACH on the initial active DL/UL BWP”, [0093]); and 
a BWP handling circuit (comprising the controller processor and the receiver processor) that receives a DL or UL BWP switch signal (“DCI (112)”, 0091]) over the initial DL BWP, (see “the default DL BWP may be used for fallback operation (e.g., monitoring for paging message(s), system information, etc.)”, [0084]), to switch from the initial DL or UL BWP to an active DL or UL BWP (“activated BWP(s)”, [0091]), respectively, (if the DL or UL BWP switch signal indicates that the initial DL or UL BWP is deactivated, (see [0091]).
Cheng et al  does not clearly teach whether guard bands are reserved at two sides of each radio resource cluster in the single DL or UL BWP in frequency domain, as claimed, and that the multiple radio resource clusters of the single DL or UP BWP share the same cyclic prefix length, as claimed.
In analogous art, Zhang et al  teaches that guard bands can be reserved at two sides “edges” of a transmission bandwidth “channel BW” in frequency domain in order to prevent/mitigate interference from simultaneous transmissions in adjacent channels, (see [0044]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Cheng et al  and Zhang et al  to implement Cheng et al , as taught by Zhang et al) in order to arrive at the claim feature in such a way that guard bands are reserved at two sides of each radio resource cluster in the single DL or UL BWP in frequency domain (as taught by Zhang et al).  One skilled in the art would have been motivated to make such combination because by doing so, interference from simultaneous transmissions (if occurred) in adjacent channels could be prevented/mitigated.
In further comparison, Cheng et al  in view of Zhang et al  does not clearly teach that the multiple radio resource clusters of the single DL or UP BWP share the same cyclic prefix length. 
	In analogous art, Lee et al  teaches that in transmission of a sequence of OFDM symbols, the same cyclic prefix (“CP”, [0058]) with a length (“L”, 0059]) longer than a maximum delay spread is inserted in front of each OFDM symbol of the sequence for reducing intersymbol interference of the OFDM symbols, or in another word, bandwidths spanned over the sequence shares the same  cyclic prefix length in tine domain for each one of the OFDM symbols (see [0057-0059]).
	Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Cheng et al, Zhang et al  and Lee et al  to implement Cheng et al  in view of Zhang et al, as taught by Lee et al, to arrive at the claim feature in such a way that the multiple radio resource clusters of the single DL or UP BWP would share the same cyclic prefix with a length longer than a maximum delay spread  inserted in front of each OFDM symbol in a frame of OFDM symbols for transmission (as taught by Lee et al).  One skilled in the art would have been motivated to make such combination because by doing so, intersymbol interference of the OFDM symbols could be reduced.
-Claim 13 is rejected with similar reasons for claim 2.
-Claim 14 is rejected with similar reasons for claim 3.
-Claim 15 is rejected with similar reasons for claim 4.
-Claim 16 is rejected with similar reasons for claim 5.
Claims 7, 10, 11, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al in view of Zhang et al  and Lee et al , and further in view of Liu et al (2020/0204325), previously cited.
-Regarding claim 7, Cheng et al in view of Zhang et al  and Lee et al teaches that the UE reports UE BWP capability “BWP capability of the UE” to the base station, (see [0082] of Cheng et al ), the UE BWP capability comprises a maximal number of radio resource clusters of a UE-specific DL BWP (“supported receive bandwidths or the UE”, [0082] of Cheng et al ) in terms of supported receive bandwidths of the UE in such a way that the UE BWP capability can be one resource cluster (802) or two resource cluster (802, 804) (see figure 8, and 
However, Cheng et al in view of Zhang et al  and Lee et al does not teach a feature that the UE BWP capability comprises a maximal number of radio resource clusters of a UE-specific UL BWP, as claimed.
In analogous art, Liu et al teaches that a UE BWP capability sent from a UE (“terminal device”, [0016]) to a base station (“network device”, [0022]) can comprise the UE’s UL bandwidth capability “bandwidth sending capability”, [0016]) for scheduling the UE’s UL transmission, (see [0016, 0022]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Cheng et al. Zhang et al, Lee et al and Liu et al to implement Cheng et al in view of Zhang et al  and Lee et al, as taught by Liu et al, to arrive at the claimed feature in such a way that the UE BWP capability would additionally comprise a maximal number of radio resource clusters of a UE-specific UL BWP indicating the UE’s maximum UL bandwidth. One skilled in the art would have been motivated to make such a combination because by doing so, the base station would avoid scheduling UL transmissions beyond the UE’s UL bandwidth capability, as taught by Liu et al (see “the unlicensed channel includes the unlicensed carrier, and a frequency domain range of the first signal is less than or equal to the bandwidth receiving capability supported by the terminal device”, [0016]).
the UE filters, via using a filter (“filter”, [0058] of Cheng et al ), received signal (referred to, or included in, “a respective received signal”, [0058] of Cheng et al) in each radio resource cluster (“at least one of the set of BWPs), [0079] of Cheng et al) in the active DL BWP  in a spectrum (comprising “set of BWPs available to use for communication”, [0079] of Cheng et al), wherein the UE performs serving RAT signal detection (referred to “MIMO detection”, [0058] of Cheng et al), via using an OFDM demodulator (comprising “demodulator 454”, [0058] of Cheng et al, a MIMO detector (“MOMO detector 456”, [0058] of Cheng et al) and a control processor (“controller/processor 480”, [0059] of Cheng et al)  and decoding, via using a receive processor (“receive processor 458)”, [0058] of Cheng et al) and the control processor, in each radio resource cluster in the active DL BWP, (see “A receive processor 458 may process (e.g., demodulate, deinterleave, and decode) the detected symbols, provide decoded data for the UE 120 to a data sink 460, and provide decoded control information to a controller/processor 480”, [0058] of Cheng et al, “The processor 480 and/or other processors and modules at the UE 120 may also perform or direct, e.g., the execution of the functional blocks illustrated in FIG. 9 and/or other processes for the techniques described herein” and “At 906, the UE performs communications on at least one of the set of BWPs “, [0079] of Cheng et al).
Cheng et al in view of Zhang et al  and Lee et al does not teach a feature that the spectrum is an unlicensed spectrum, as claimed.
In analogous art, Liu et al teaches that a base station (“network device”, [0016]) can schedule a UE (“terminal device”, [0016]) with radio resources on an unlicensed spectrum if UE can also support an unlicensed spectrum capability (“unlicensed carrier capability”, [0016]), (see [0016, 0022, 0025]).
in such a way that the UE would also support an unlicensed spectrum capability and the spectrum is an unlicensed spectrum, wherein the base station would be able to schedule the UE with radio resources on the unlicensed spectrum.  One skilled in the art would have been motivated to make such a combination because doing so, the UE might also successfully perform communication using the unlicensed spectrum, to improve utilization of the unlicensed spectrum to “obtain a higher throughput”, as taught by Liu et al, [0017, 0223]).
-Regarding claim 11, Cheng et al in view of Zhang et al  and Lee et al teaches that in communication, the UE transmits serving RAT signal (referred to “uplink signals”, [0059] of Cheng et al ) in a radio cluster (“at least one of the set of BWPs), [0079] of Cheng et al) on a spectrum (comprising “set of BWPs available to use for communication”, [0079] of Cheng et al), (see [0059, 0060, 0079] of Cheng et al).
However, Cheng et al in view of Zhang et al  and Lee et al does not teach a feature that the UE performs Listen Before Talk (LBT) in the active UL BWP in an unlicensed spectrum, wherein the UE transmits serving RAT signal in a radio cluster with successful LBT, as claimed.
In analogous art, Liu et al teaches that a base station (“network device”, [0016]) can schedule a UE (“terminal device”, [0016]) with radio resources on an unlicensed spectrum if the UE can also support an unlicensed spectrum capability (“unlicensed carrier capability”, [0016]), (see [0016, 0022, 0025]), wherein the UE can performs Listen Before Talk (LBT) , via 
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Cheng et al. Zhang et al, Lee et al and Liu et al to implement Cheng et al in view of Zhang et al  and Lee et al, as taught by Liu et al, to arrive at the claimed feature in such a way that the UE would also support an unlicensed spectrum capability and the spectrum is an unlicensed spectrum, wherein the base station would be able to schedule the UE with  radio resources on the unlicensed spectrum, and wherein the UE would perform Listen Before Talk (LBT) in the active UL BWP in the unlicensed spectrum, wherein the UE would transmit the serving RAT signal in the radio cluster with successful LBT. One skilled in the art would have been motivated to make such a combination because doing so, the UE might also successfully perform communication using the unlicensed spectrum, to improve utilization of the unlicensed spectrum to “obtain a higher throughput”, as taught by Liu et al, [0017, 0223]), and via the successful LBT, the serving RAT signal would be transmitted in the radio cluster without communication collisions, as taught by Liu et al, [0027]).
-Claim 18 is rejected with similar reasons for claim 7.
-Claim 21 is rejected with similar reasons for claim 10.
-Claim 22 is rejected with similar reasons for claim 11.
Claims 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al in view of Zhang et al  and Lee et al, and further in view of Abdoli et al (2019/0313377), previously cited.
-Regarding claim 8,  Cheng et al in view of Zhang et al  and Lee et al teaches that the UE determines a radio resource of a physical DL/UL (“at least one of the set of BWPs”, [0079 of Cheng et al]) for the active DL or UL BWP, scheduled by a signaling of the base station (“ a configuration from the base station indicating a set of BWPs available to use for communication”, [0079] of Cheng et al),  (see figure 9 and [0060, 0079] of Cheng et al), wherein the physical DL/UL can be a DL or UL shared channel (“Physical Down Shared channel (PDSCH)”, [0057] of Cheng et al , or (“Physical Up Shared channel (PUSCH)”, [0059] of Cheng et al), and wherein the radio resource of the physical DL/UL comprises RBs (“NR resource blocks”, [0047] of Cheng et al) of all radio resource clusters (“a set of BWPs available to use for communication”, [0079] of Cheng et al) within the active DL or UL BWP.  Cheng et al in view of Zhang et al  and Lee et al also teaches that RBs (“NR resource blocks”, [0047] of Cheng et al) of all radio resource clusters (e.g., all radio resource clusters (802 and 804) are aggregated within the active DL or UL BWP (comprising (802, 804)), (see [0046, 0047, 0075] of Cheng et al).
However, Cheng et al in view of Zhang et al  and Lee et al does not teach a feature that the method comprises: aggregating and indexing RBs of all radio resource clusters within the active DL or UL BWP; and determining RBs of a scheduled physical DL or UL shared channel based on scheduling information and the indexing of the aggregated RBs, as claimed.
In analogous art, Abdoli et al teaches that a base station “base station” can signal to a UE “ED” an index representative to a selected parameter “a selected numerology, or a single 
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Cheng et al, Zhang et al, Lee et al and Abdoli et al to implement Cheng et al in view of Zhang et al  and Lee et al, as taught by Abdoli et al, to arrive at the claimed feature in such a way that the signaling of the base station would comprise indices of all radio resource clusters within the active DL or UL BWP, and UE aggregates and indexes RBs of all the radio resource clusters within the active DL or UL BWP in a lookup table of candidate radio resource clusters in a memory, and determine the RBs of the scheduled physical DL or UL shared channel based on scheduling information (being the signaling) and the indexing of the aggregated RBs.  One skilled in the art would have been motivated to make such a combination because by doing so, “signaling overhead requirements” would be met, as taught by Abdoli et al [0090]).
-Regarding claim 9, Cheng et al in view of Zhang et al, Lee et al  and Abdoli et al teaches that accordingly, the aggregated RBs within the active DL or UL BWP is indexed by RBs from a lower frequency location to a higher frequency location based on a subcarrier spacing (“spacing between subcarriers”, [0046] of Cheng et al) of the active DL or UL BWP or vice versa in order to indicate, and to necessarily maintain, the order of the aggregated RBs within the active DL or UL BWP. For instance, in Cheng et al in view of Zhang et al, Lee et al  and Abdoli et al, the active DL or UL BWP can be a bandwidth of 20 MHZ containing 96 RBs consecutively, each RB spanning over 12 subcarrier with a subcarrier spacing of 15 KHz (see [0046] of Cheng et al), wherein in such a case, the aggregated RBs within the active DL or UL 
-Claim 19 is rejected with similar reasons for claim 8.
-Claim 20 is rejected with similar reasons for claim 9.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al in view of Zhang et al  and Lee et al, and further in view of Chakraborty et al (2020/0008131) previously cited.
-Regarding claim 6, Cheng et al in view of Zhang et al  and Lee et al does not teach a feature that the initial UL BWP is a multi-cluster BWP, wherein one of the radio resource clusters within the initial UL BWP contains RACH resource for licensed spectrum, wherein each radio resource cluster within the initial UL BWP contains RACH resource for unlicensed spectrum, as claimed.
In analogous art, Chakraborty et al teaches that that a communication network may support communications using various combinations of unlicensed bands and licensed bands (see [0005]), wherein a UL bandwidth may include one or more UL licensed bands and one or more UL unlicensed bands (see [0031]), and wherein RACH may be allocated with UL licensed band(s) and UL unlicensed band(s) (see [0074]).
the communication network would be implemented to support communications using various combinations of unlicensed bands and licensed bands, wherein the initial uplink (UL) BWP, that the UE uses to perform RACH procedure, would contain a UL licensed band and UL unlicensed bands.  One skilled in the art would have been motivated to make such a combination because by doing so the communication network would be enhanced with the capability to support high-bandwidth services via dynamically using various combinations of unlicensed bands and licensed bands, as taught by Chakraborty et al [0004].
(With the implementation, a combination of the UL licensed band and one band of the UL unlicensed bands is considered here equivalent with the limitation “one of the radio resource clusters within the initial UL BWP contains RACH resource for licensed spectrum”, the UL licensed band is equivalent with the limitation “RACH resource for licensed spectrum”, the combination of the UL licensed band and the one band of the UL unlicensed bands and each of the other bands of the UL unlicensed bands are equivalent with the limitation “each radio resource cluster within the initial UL BWP contains RACH resource for unlicensed spectrum” and the initial uplink (UL) BWP is equivalent with the limitation “multi-cluster BWP”).
-Claim 17 is rejected with similar reasons for claim 6.
Response to Arguments
Applicant's arguments filed on 03/01/22 have been fully considered. However, claims 1-22, after amended with new limitations, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463